Citation Nr: 1023292	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 
1945.  He died in November 2005.  The appellate is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This issue was previously before the Board in May 2009 and 
again in October 2009.  It was remanded on both occasions for 
additional development.  The requested development has been 
completed, and the matter has been returned to the Board for 
further appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence demonstrates that the proximate cause of 
the Veteran's death was the natural progress of his spinal 
stenosis and related disabilities; the cause of his death has 
not been shown to have resulted from an event not reasonably 
foreseeable, or from any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing hospital care, including 
medical and surgical treatment.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death have not 
been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 
C.F.R. §§ 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2009).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the appellant was provided with VCAA notice in 
an August 2006 letter.  This letter supplied the required 
notice and was received by the appellant prior to the initial 
adjudication of her claim.  With respect to Dingess, 
appropriate notice was not furnished until after the adverse 
decision on appeal was issued.  However, such notice was 
provided in January 2009 and the claim was subsequently 
readjudicated, curing any timing defect.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For the foregoing reasons, the Board finds that the duty to 
notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  In this regard, private medical records and VA 
treatment records have been obtained, and the appellant 
stated in April 2010 that she had no further information or 
evidence to submit.  Pertinent medical opinions have been 
obtained that address the question at issue.  The appellant 
appeared at a hearing before the undersigned Acting Veterans 
Law Judge in February 2009.  There is no indication that 
there is any relevant evidence outstanding in these claims, 
and the Board will proceed with consideration of her appeal. 

Compensation under 38 U.S.C.A. § 1151

The appellant contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151.  She believes 
that VA is at fault for the death of the Veteran.  The 
appellant argues that the Veteran's stenosis of the cervical 
spine should have been diagnosed by the VA, and that failure 
to find this disability resulted in a delay of treatment that 
led to quadriplegia (due to the compressed spinal cord) and 
eventually to the pneumonia that resulted in his death.  She 
notes that her private physician told her that if the surgery 
had been performed six months earlier the outcome may have 
been better.  The appellant further states that the reason 
she and the Veteran declined the neurology consult suggested 
by their primary care physician was because it could not be 
done at their local VA facility and the drive to the VA 
neurology facility was too far from them to make the trip.  

In evaluating the claim, it is noted that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the 
VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were service 
connected.  38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The implementing regulation is 38 C.F.R. § 3.361, which 
provides that, in order to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program 
has stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In this case, the essence of the appellant's argument is not 
that any particular episode of VA medical treatment caused 
the death of the Veteran.  Rather, her argument falls under 
the provisions outlined in 38 C.F.R. § 3.361(c)(2), in that 
she argues that the failure of the VA to diagnose the 
Veteran's spinal stenosis began a chain of events that led to 
his death. 

The Veteran's death certificate shows that he died on 
November [redacted], 2005.  The death occurred at a hospice facility.  
The cause of death was listed as sepsis-aspiration pneumonia, 
due to quadriplegia, due to spinal stenosis, due to 
degenerative spondylosis.  An autopsy was not performed. 

VA treatment records dating from 2003 to 2005 are in the 
claims folder.  These records show that the Veteran was 
followed by his primary care provider for many disabilities, 
including degenerative joint disease.  He had an unsteady 
gait during this period and suffered several falls.  He used 
a walker with wheels for ambulation.  The records further 
reflect that he became increasingly weak.  He had a very 
sedentary lifestyle, and April 2004 physical therapy testing 
confirmed complaints of lower extremity pain, significant 
generalized weakness, very poor endurance, and an unsteady 
gait without an assistive device.  

January 2005 notes show that the Veteran complained of 
jerking or jumping of his legs in bed, especially at night.  
He also complained of headaches with neck pain.  Additional 
January 2005 records note that the Veteran was experiencing 
increased jerking of the legs and shoulders.  This usually 
occurred at night but was increasing during the day.  He was 
offered a referral to neurology.  However, the Veteran and 
the appellant declined and stated that they would go to a 
local private doctor instead.  

March 2005 notes state that the leg jerking had recently 
improved.  July 2005 records indicate that his headaches had 
resolved.  

Telephone records from a VA social worker dated August 2005 
reflect a call from the appellant, who reported that the 
Veteran's health had gotten worse and that he was unable to 
get out of bed.  He had lost most of his strength and was 
unable to even walk to the car.  After a discussion with a VA 
doctor, the social worker informed the appellant that the 
Veteran should be taken to a local emergency room, and the 
appellant agreed with this assessment.  

Private medical records reveal that the Veteran was admitted 
to a local hospital, where an August 2005 magnetic resonance 
imaging (MRI) study revealed severe spinal stenosis at two 
levels of the cervical spine.  He underwent a cervical 
laminectomy on August 15, 2005.  

The Veteran was admitted to a private facility for 
rehabilitation in August 2005.  He had trace triceps and 
trace upper extremity strength, and he could wiggle his toes 
with poor straight leg raising.  His rehabilitation continued 
until he developed a gastrointestinal bleed in September 
2005, at which time he was transferred to another facility 
for treatment.  

The final VA treatment records are dated in October 2005.  
These include a history of the Veteran's recent decline in 
health.  He had fallen in August and had been admitted to a 
private hospital with a loss of strength in his arms and 
legs.  An MRI had revealed spinal stenosis in the cervical 
spine.  The Veteran had then undergone a laminectomy, 
followed by a period of rehabilitation.  In September he had 
developed a gastrointestinal bleed and was admitted to a 
hospital.  No definite source of the bleed was found but it 
was believed to be diverticulitis.  He was then returned to 
rehabilitation, and eventually discharged in October.  The 
Veteran was unable to walk and used a scooter.  He was mostly 
bound to his bed.  

Private hospital records show that the Veteran was admitted 
on November 7, 2005, at which time he was noted to be 
coughing up excessive sputum and had a fever of 102.  He was 
diagnosed with aspiration pneumonitis.  Intravenous 
antibiotics were started, but the prognosis was poor.  
Ultimately the appellant had the Veteran discharged on 
November 14, 2005.  He apparently was housed at a hospice 
until his death on November [redacted], 2005.  

Two opinions have been obtained that address the pertinent 
medical issues.  
In a September 2009 opinion, the VA examiner reviewed the 
Veteran's claims folder, which included the relevant medical 
records.  The examiner opined that it was not likely that the 
Veteran's death was the result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of the 
VA.  He further opined that there was no fault or negligence 
by VA in the treatment of the Veteran or any failure to 
properly treat the Veteran.  There was also no failure to 
diagnose the neurological condition that led to the Veteran 
becoming quadriplegic which contributed to his death.  In so 
concluding, the examiner reasoned that the Veteran was 
followed by both VA and private physicians.  Furthermore, 
spinal stenosis was a condition that had progressed over 
several years.  At a certain point, when his symptoms became 
more specific, the Veteran's VA primary care provider had 
referred him to neurology, where the lesion causing his 
symptoms could have been discovered.  This was declined by 
the Veteran.  The comment by the private surgeon to the 
effect that if surgery had been done six months earlier the 
outcome may have been better was speculative, because in an 
87 year old man with other medical problems the outcome could 
not be assumed.  In fact, under these circumstances the 
surgical procedure itself was a high risk proposition and 
full of risk of such an outcome.  

Another VA opinion with additional reasons and bases was 
obtained in January 2010.  The medical records were reviewed 
by the examiner.  The examiner noted that this included the 
VA records, private medical records, and death certificate.  
He noted the August 2005 fall, hospital admission, discovery 
of spinal stenosis and surgery.  The November 2005 records of 
the Veteran's treatment for aspiration pneumonia were also 
discussed.  Pertinent VA records included April 2004 records 
from the fall clinic that show physical therapy was offered, 
but the Veteran declined and said he would prefer to get 
therapy at a local facility closer to home.  January 2005 VA 
records noted the Veteran's complaints of generalized 
weakness with jerking arms and legs, and show that a 
neurology consultation was recommended.  The Veteran declined 
the referral, stating he did not wish to go to that VA 
facility due to the travel involved.  October 2005 records 
discussed the private medical treatment including the 
discovery of spinal stenosis that was believed to be causing 
the weakness and the subsequent laminectomy.  

The January 2010 examiner opined that the Veteran's death was 
not caused by or a result of carelessness, negligence, lack 
of proper skill, or error in judgment on part of the VA.  The 
rationale was that the Veteran had many other co-morbid 
disabilities in addition to his spinal stenosis.  He had been 
offered physical therapy in February 2004 and a neurological 
consultation in January 2005 but had declined.  The Veteran 
was last seen at the VA in October 2005, by which time the 
spinal stenosis had already been surgically treated.  The 
Veteran's VA primary care physician noted the Veteran's 
progressive worsening of weakness in the extremities and made 
appropriate referrals to specialists, but the Veteran 
declined these referrals from the VA and there was no 
evidence to show that he had followed through with the 
recommended treatment from private providers.  The examiner 
concluded that it was clear from the available medical 
records that there was no carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA.  It was 
also clear that there was no fault or negligence by the VA in 
the treatment of the Veteran or the failure to diagnose the 
neurological deficit which lead to his becoming quadriplegic 
and which contributed to his death.  It was clear from the 
medical records that the Veteran elected not to follow 
through with evaluation by a private neurologist or private 
physical therapy in a timely manner prior to the acute events 
that lead to the initial hospitalization in the private 
sector.  

The Board finds that the evidence does not support 
entitlement to compensation for the cause of the Veteran's 
death under the provisions of 38 U.S.C.A. § 1151.  There is 
no evidence to support the appellant's contentions that there 
was negligence or other fault on behalf of the VA in failing 
to diagnose the Veteran's spinal stenosis.  As the record 
clearly shows, when the Veteran's symptoms of weakness and 
jerking in his extremities became apparent, he was offered a 
neurological consultation.  This is the type of examination 
that would be expected to discover a problem such as spinal 
stenosis.  However, the Veteran declined the consultation and 
said he would instead consult private doctors.  Both the 
medical opinions have found that the Veteran's death was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing care, including medical treatment, or due to 
an event not reasonably foreseeable.  They both gave reasons 
and bases for their opinions, and both specifically noted 
that the Veteran declined the neurological consultation.  

Although the Board has great sympathy for the appellant, it 
cannot find that VA was at fault when the Veteran declined 
the very examination that would have been expected to 
identify the disability at issue.  Regarding the comment from 
the private doctor that the surgery may have had better 
results if conducted six months earlier, the Board notes that 
the neurology consultation was suggested by the VA physician 
in January 2005, which was eight months prior to the surgery.  
Therefore, it cannot be said that VA's failure to timely 
diagnose and properly treat the spinal stenosis proximately 
caused the continuance or natural progress of this 
disability.  The Board is mindful of the appellant's sincere 
belief that VA should have identified the spinal stenosis, 
but she is not a physician, and is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
competent medical opinion to the contrary, and her appeal 
must be denied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


